l                Case 3:21-cr-00830-TWR Document 36 Filed 05/10/21 PageID.77 Page 1 of 5
    Ab 245B (CASD Rev.       1/19) Judgment in a Criminal Case
                                                                                                                         FILED
                                                                                                                                    021
                                             UNITED STATES DISTRICT COURT
                                                                                                                     CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                     ~§N DISTRICT OF CALIFORNIA
                                                                                                                                          J:1EPU1Y
                   UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                        V.                                (For Offenses Committed On or After November I, 1987)
                 SEAN MICHAEL GRABOWSKI (I)
                                                                             Case Number:         3:21-CR-00830-TWR

                                                                          Maria Fernanda Ezguerro
                                                                          Defendant's Attorney
    USM Number                          96723-298
    • -
    THE DEFENDANT:
    [8J pleaded guilty to count(s)            1 of the Information

    D was found guilty on count(s)
           after a plea ofnot guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section / Nature of Offense                                                                                   Count
    8: 1324(a)(l )(A)(ii) - Transportation of Certain Aliens                                                                  I




        The defendant is sentenced as provided in pages 2 through                    5           of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     [8J   Count(s)       2 of the Information                       is         dismissed on the motion of the United States.

     [8J   Assessment: $100.00 - waived
           Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
           waived and remitted as uncollectible.
     [8J   NTA Assessment*:$ 5,000.00 - waived
           The Court finds the defendant indigent
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI No fine                        •
                                  Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant must notify tbe United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                          May 10 2021
                                                                          Date of Imposition of Sentence

                                                                             -~::, ~ , .v-
                                                                          HON. TODD W. ROBINSON
                                                                          UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-00830-TWR Document 36 Filed 05/10/21 PageID.78 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               SEAN MICHAEL GRABOWSKI (1)                                                Judgment - Page 2 of 5
CASE NUMBER:             3 :2 l -CR-00830-TWR



                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:21-CR-00830-TWR
.,                  Case 3:21-cr-00830-TWR Document 36 Filed 05/10/21 PageID.79 Page 3 of 5
          AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:             SEAN MICHAEL GRABOWSKI (1)                                                   Judgment - Page 3 of 5
          CASE NUMBER:           3:21-CR-00830-TWR

                                                    SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     3 years

                                                 MANDATORY CONDITIONS
     I. The defendant must not commit another federal, state or local crime.
     2. The defendant must not unlawfully possess a controlled substance.
     3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
        controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
        two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
        than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
             D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                risk of future substance abuse. (check if applicable)
     4.    •
           The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
        a sentence of restitution. ( check if applicable)
     5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
        the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
        applicable)
     7.    •
           The defendant must participate in an approved program for domestic violence. (check if applicable)

     The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
     conditions on the attached page.




                                                                                                             3:21-CR-00830-TWR
             Case 3:21-cr-00830-TWR Document 36 Filed 05/10/21 PageID.80 Page 4 of 5
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  SEAN MICHAEL GRABOWSKI (1)                                                             Judgment - Page 4 of 5
 CASE NUMBER:                3:21-CR-00830-TWR


                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to 1he
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:21-CR-00830-TWR
                Case 3:21-cr-00830-TWR Document 36 Filed 05/10/21 PageID.81 Page 5 of 5
'~-



      AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:             SEAN MICHAEL GRABOWSKI (1)                                            Judgment - Page 5 of 5
      CASE NUMBER:           3:21-CR-00830-TWR

                                     SPECIAL CONDITIONS OF SUPERVISION


      1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed
      by the probation officer. Allow for reciprocal release of information between the probation officer and the
      treatment provider. May be required to contribute to the costs of services rendered in an amount to be
      determined by the probation officer, based on ability to pay.

      2. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120
      days (non-punitive).

      3. The defendant must not commit another federal, state or local crime.

      II




                                                                                                 3 :21-CR-00830-TWR
